 

EXECUTIVE OFFICER CONFIDENTIALITY, NON-COMPETITION,

AND NON-SOLICITATION AGREEMENT

 

This Confidentiality, Non-Competition, and Non-Solicitation Agreement
(“Agreement”) is made between Bryon Keith Jorgenson of 6825 Black Duck Circle,
Lino Lakes, MN 55014 (the “Executive” or “You”) and Surna, Inc., a Nevada
Corporation, (“Surna”), along with its subsidiaries, parents, joint ventures,
affiliated entities, and includes its successors and assigns or any such related
entities (the “Company”). In consideration defined in Section 1 below, both
parties agree as follows:

 

1.     Consideration. In consideration of the Executive’s execution of this
Agreement, You shall hold the position of “Chief Operating Officer” as an
at-will Executive of Surna and shall receive future wages and employment
benefits, payment of which during the period of Your employment is a condition
of this Agreement. You acknowledge the receipt and sufficiency of this
consideration.

 

2.     Restrictive Covenants.

 

a.Definitions:

 

(1)     “Business of the Company” means the highly competitive business of
developing, manufacturing, marketing, distributing, and selling of disruptive
technologies, equipment and related support services in the cannabis industry.

 

(2)     “Competitive Business(es)” include any firm, partnership, joint venture,
corporation and/or any other entity and/or person, and/or any licensee of such
entity, that develops, manufactures, markets, distributes, and/or sells any of
the products described in Section 2.a.(1).

 

(3)     Your “Job Duties” are those duties described in Exhibit A, attached
hereto, as well as those duties as may from time-to-time reasonably be
prescribed by the Company during the period of Your employment with the Company.

 

(4)     “Customers” means any firm, partnership, corporation and/or any other
entity and/or person that purchased or purchases from the Company any of the
products described in Section 2.a.(1).

 

(5)     “Customer Prospects” means any firm, partnership, corporation and/or any
other entity and/or person reasonably expected by the Company to purchase from
the Company any of the products described in Section 2.a.(1).

 

(6)     “Vendors” means any individual and/or entity that provides goods and
services to the Company.

 

(7)     “Material Contact” means personal contact or the supervision of the
efforts of those who have direct personal contact with Customers, Customer
Prospects, or Vendors in an effort to initiate or further a business
relationship between the Company and such Customers, Customer Prospects, or
Vendors.

 

(8)     “Confidential Information” means information about the Company and its
Customers, Customer Prospects, and/or Vendors that is not generally known
outside of the Company, which You will learn of in connection with Your
employment with the Company. Confidential Information may include, without
limitation: (1) the terms of this Agreement, except as necessary to inform a
subsequent employer of the restrictive covenants contained herein and/or Your
attorney, spouse, or professional tax advisor only on the condition that any
subsequent disclosure by any such person shall be considered a disclosure by You
and a violation of this Agreement; (2) the Company’s business policies,
finances, and business plans; (3) the Company’s financial projections, including
but not limited to, annual sales forecasts and targets and any computation(s) of
the market share of Customers and/or Customer Prospects; (4) sales information
relating to the Company’s product roll-outs; (5) customized software, marketing
tools, and/or supplies that You will be provided access to by the Company and/or
will create; (6) the identity of the Company’s Customers, Customer Prospects,
and/or Vendors (including names, addresses, and telephone numbers of Customers,
Customer Prospects, and/or Vendors); (7) any list(s) of the Company’s Customers,
Customer Prospects, and/or Vendors; (8) the account terms and pricing upon which
the Company obtains products and services from its Vendors; (9) the account
terms and pricing of sales contracts between the Company and its Customers; (10)
the proposed account terms and pricing of sales contracts between the Company
and its Customer Prospects; (11) the names and addresses of the Company’s
Executives and other business contacts of the Company; and (12) the techniques,
methods, and strategies by which the Company develops, manufactures, markets,
distributes, and/or sells any of the products described in Section 2.a.(1).

 

 

 

 

(9)     “Territory” means the area defined in Exhibit A.

 

(10)     “Trade Secrets” means Confidential Information which meets the
additional requirements of the Colorado Uniform Trade Secrets Act (“UTSA”),
C.R.S. §7-74-101 to §7-74-110, and/or under any other applicable law.

 

(11)     “Proprietary Rights” means any and all inventions, discoveries,
developments, methods, processes, compositions, works, supplier and customer
lists (including information relating to the generation and updating thereof),
concepts, and ideas (whether or not patentable or copyrightable) conceived,
made, developed, created, or reduced to practice by You (whether at the request
or suggestion of the Company or otherwise, whether alone or in conjunction with
others, and whether during regular hours of work or otherwise) during Your
employment, which may be directly or indirectly useful in, or related to, the
Business of the Company or any business or products contemplated by the Company
while You are an Executive, officer, or director of the Company.

 

b.     You agree that Your work for the Company will bring You into close
contact with many of the Company’s Customers, Customer Prospects, Vendors, Trade
Secrets, and Confidential information. You further agree that the covenants in
this Section 2 are reasonable and necessary to protect the Company’s legitimate
business interests and its Customer, Customer Prospect, and/or Vendor
relationships, Trade Secrets, and Confidential Information.

 

c.     You agree to faithfully perform the duties assigned to You and will not
engage in any other employment or business activity while employed by the
Company that might interfere with Your full-time performance of Your duties for
the Company or cause a conflict of interest. You agree to abide by all of the
Company’s policies and procedures, which may be amended from time-to-time.

 

d.     You further agree that, due to Your position, Your engaging in any
activity that may breach this Agreement will cause the Company great, immediate,
and irreparable harm.

 

e.     Duty of Confidentiality. You agree that during Your employment with the
Company and for a period of five (5) years following the termination of such
employment for any reason, You shall not directly or indirectly divulge or make
use of any Confidential Information outside of Your employment with the Company
(so long as the information remains confidential) without the prior written
consent of the Company. You shall not directly or indirectly misappropriate,
divulge, or make use of Trade Secrets for an indefinite period of time, so long
as the information remains a Trade Secret as defined by the UTSA and/or any
other applicable law. You further agree that if You are questioned about
information subject to this agreement by anyone not authorized to receive such
information, You will notify the Company within 24 hours. You acknowledge that
applicable law may impose longer duties of non-disclosure, especially for Trade
Secrets, and that such longer periods are not shortened by this Agreement.

 

 

 

 

f.     Return of Confidential Information And Company Property. You agree to
return all Confidential Information and/or Trade Secrets within three (3)
calendar days following the termination of Your employment for any reason. To
the extent You maintain Confidential Information and/or Trade Secrets in
electronic form on any computers or other electronic devices owned by You, You
agree to irretrievably delete all such information and to confirm the fact of
deletion in writing within three (3) calendar days following termination of
employment with the Company for any reason. You also agree to return all
property in Your possession at the time of the termination of the employment
with the Company, including but not limited to all documents, records, tapes,
and other media of every kind and description relating to the Business of the
Company and its Customers, Customer Prospects, and/or Vendors, and any copies,
in whole or in part, whether or not prepared by You, all of which shall remain
the sole and exclusive property of the Company.

 

g.     Proprietary Rights. Proprietary Rights shall be promptly and fully
disclosed by You to the Company’s General Counsel and shall be the exclusive
property of the Company as against You and Your successors, heirs, devisees,
legatees and assigns. You hereby assign to the Company Your entire right, title,
and interest therein and shall promptly deliver to the Company all papers,
drawings, models, data, and other material relating to any of the foregoing
Proprietary Rights conceived, made, developed, created or reduced to practice by
You as aforesaid. All copyrightable Proprietary Rights shall be considered
“works made for hire” within the copyright laws of the United States to the
fullest extent allowed by law. You shall, upon the Company’s request and at its
expense, execute any documents necessary or advisable in the opinion of the
Company’s counsel to assign, and confirm the Company’s title in the foregoing
Proprietary Rights and to direct issuance of patents or copyrights to the
Company with respect to such Proprietary Rights as are the Company’s exclusive
property as against You and Your successors, heirs, devisees, legatees and
assigns under this Section 2.g. or to vest in the Company title to such
Proprietary Rights as against You and Your successors, heirs, devisees, legatees
and assigns, the expense of securing any such patent or copyright, however, to
be borne by the Company.

 

h.     Non-Competition. You covenant and agree that, during the term of Your
employment with the Company and for twelve (12) months after the termination
thereof, regardless of the reason for the employment termination, You will not,
directly or indirectly, anywhere in the Territory, on behalf of any Competitive
Business perform the same or substantially the same Job Duties.

 

i.     Non-Solicitation of Customers, Customer Prospects, and Vendors. You also
covenant and agree that during the term of Your employment with the Company and
for twelve (12) months after the termination thereof, regardless of the reason
for the employment termination, You will not, directly or indirectly, solicit or
attempt to solicit any business from any of the Company’s Customers, Customer
Prospects, or Vendors with whom You had Material Contact during the last two (2)
years of Your employment with the Company.

 

j.     Non-Solicitation of Executives. You also covenant and agree that during
the term of Your employment with the Company and for twelve (12) months after
the termination thereof, regardless of the reason for the employment
termination, You will not, directly or indirectly, on Your own behalf or on
behalf of or in conjunction with any person or legal entity, recruit, solicit,
or induce, or attempt to recruit, solicit, or induce, any non-clerical Executive
of the Company with whom You had personal contact or supervised while performing
Your Job Duties, to terminate their employment relationship with the Company.

 

 

 

 

3.     At-Will Status. You acknowledge and agree that nothing in this Agreement
is a guarantee or assurance of employment for any specific period of time.
Rather, You understand that You are an at-will Executive and that the Company
may terminate Your employment at any time for any reason. You are similarly free
to resign at any time for any reason.

 

4.     Governing Law and Remedies. In addition to any other remedies at law or
in equity it may have, each party shall be entitled to seek equitable relief,
including injunctive relief and specific performance, in connection with a
breach of the provisions of this Agreement. The parties agree and acknowledge
that all provisions of this Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado exclusively and without
reference to principles of conflict of laws.

 

Your initials on this page acknowledge agreement to Governing Law and Remedies
provision in Section 4.

 

5.     Construction of Agreement. The covenants contained herein shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. If any single covenant or clause shall
be found unenforceable, it shall be severed and the remaining covenants and
clauses enforced in accordance with the tenor of the Agreement. In the event a
covenant as written is struck due to overbreadth, the parties specifically agree
that said covenant shall be modified and enforced to the extent reasonable,
whether said modifications are in time, territory, or scope of prohibited
activities.

 

6.     Entire Agreement. This Agreement, which includes Exhibit A, represents
the entire understanding between the Company and the Executive on the matters
addressed herein and may not be modified, changed or altered by any promise or
statement by the Company other than in writing signed by You and an authorized
representative of Company. The waiver by the Company of a breach of any
provision of this Agreement by any Executive shall not be construed as a waiver
of rights with respect to any subsequent breach by You.

 

You acknowledge that You have carefully read and understand the provisions of
this Agreement, and understand that You have the right to seek independent
advice at Your expense or to propose modifications prior to signing the
Agreement and have negotiated proposed modifications to the extent You deemed
necessary. Nothing contained in this Agreement creates a contractual right to a
continued employment for a definite term. You represent and warrant that You
have entered into this Agreement voluntarily and after consulting with
whomsoever You wished.

 

Executed the 5th day of January, 2015. By: /s/ Bryon Keith Jorgenson     Chief
Operating Officer

 

  (Print Name) Bryon Keith Jorgenson

 

 

 

 

EXHIBIT A

TERRITORY AND JOB DUTIES

 

Date:  January 5, 2015  

“Territory” is defined as the United States of America.

Job Duties of COO are:

 

Reporting to the Chief Executive Officer and Board (CEO), the Chief Operating
Officer (COO) will have overall strategic and operational responsibility for all
Surna programs and will manage a group of departments. As the chief program
officer of Surna, you will provide leadership to the Surna strategic planning
process and will implement new programmatic strategic initiatives. In addition,
the COO will: provide coordination for the Surna senior management team; serve
as liaison to Surna’s partners; and work with Surna’s Board of Directors to keep
them abreast of programmatic strategies and challenges.

 

The COO will partner with the CEO and his peers (the chief financial officer
(CFO), chief business officer, general counsel, and various department heads)
and will be responsible for developing, implementing, and managing the
operational aspects of the annual budget. Finally, the COO will cultivate
existing relationships with public and private funders.

 

Responsibilities Include, but are not necessarily limited to:

 

  1. Program Operational Leadership:

 

  a. Provide effective and inspiring leadership by being actively involved in
all programs and services, developing a broad and deep knowledge of all
programs.         b. Identify opportunities for Surna to leverage cross-program
strengths to take advantage of new opportunities and/or to address
organizational challenges.         c. Lead, coach, develop, and retain Surna’s
high-performance senior management team with an emphasis on developing capacity
in strategic analysis and planning and program budgeting.         d. Develop and
implement training programs and retreats to expand the capacity of all staff.  
      e. Prepare and submit an annual operational budget, manage effectively
within this budget, and report accurately on progress made and challenges
encountered.         f. Ensure the continued financial viability of Surna’s
operational units through sound fiscal management.

 

  2. External Relationship Development:

 

  a. Manage and cultivate existing relationships with funders to secure and
expand recurring revenue streams.         b. Publicly represent Surna with the
media and external constituency groups including community, governmental, and
private organizations and build excitement for Surna’s mission.

 

  3. Strategic Plan Implementation:

 

  a. Provide programmatic leadership and input for all strategic plan
implementation processes with the ED and staff. Coach program directors as they
implement the strategic plan and transition program operations.         b.
Develop and implement a system for tracking and reporting on the progress of the
strategic plan implementation.

 

 

 

 